.



            E            RNEY        GENE
                      0FTEXAS




                       May   25,   1966


Honorable Thomas C. Omen                  Opinion No. c-691
Texas State Board of Registration
  for Professional Engineers              Re:   Whether the use of
Austin, .Texas                                  certain engineering
                                                titles and similar
                                                engineering deslgna-
                                                tions by persons not
                                                licensed to practice
                                                engineering In Texas,
                                                violates the Texas En-
Dear Colonel Green:                             glneering Practice Act.
          In your letter seeking an official opinion from this
office, you have set forth that:
           'Since August 30, 1965, when the Texas
    Engineering Practice Act went into effect, it
    has come to the attention of the Board that
    unlicensed persons as employees of business
    firms are calling themselves 'sales engineers,'
     'moving engineers,' 'safety engineers,' 'tax
    engineers,  ’ and other similar engineering titles.
    These titles are being used on stationery, build-
    ing directorlea, telephone directories, business
    cards, advertIsementsWand other means of communi-
    cation to the public.
          In connection with the foregoing statement, you have
requested the opinion of this office upon the question of:
               .whether~or not We of the engineer-
    ing titles and terms stated above and other
    similar engineering  designations by persons
    not licensed to practice in Texas constitutes
    violation of the Texas Engineering Practice Act."
          Section 1.1 of Article 3271a, Vernon's Civil Statutes,
the Texas Englneerlng Practice Act, provides in part that:
                                                                    ..




Hon. Thomas C. tIreen, page 2 (c-691)


           ,t      .ln order that the state and members
     of the’tibllc     may be able to identify those duly
     authorlzed to practice engineering     In this state
     . . .onlr licensed and renistered vereone shall
     practice; offer or attempq to practice     englneer-
     lng or call themselves or be otherwise designated
     as any kind of an ‘engineer’ or In any manner make
     use of the term ‘engineer’ as a professional,
     business or commercial ldentlficatlon,..tltle,name.,
     representation, claim or asset. . . :. (51phaeie
     add40 1
            Se&Ion           1.2 of Article 3271a provldee in part that:
     ‘j
           %om and after the effective     date of this
     Act,  unless duly llcenred and registered   In ac-
     cordance with the provisions  of this Act, no per-
     eon in this state shall:
            I,
                 .   .   .


           “(2)  Directly     or indirectly, .employ. use,
     cause to be used or We         use of any of the follow-
     in terms or any combi,natione,variations ,orab-
     lji4Fmr one th4reof 88 a;profeeeional,          business or
     commercial ldentlflcatlon, title, name, representa-
     tlon, claim, asset or means of advantage or benefit:
                   ~profeeelonal     engineer, ’ ‘licensed     en-
     ;y*:       registered
                n              engineer,’ ‘registered      profee-
     elonal engineer,’     ‘llcenred   prof’eesalo~l   engineer,’
     ‘engineered J ’
            “(3) Directly or Indirectly,    employ, We,
     caus$ to be used or make u8e of any letter,      ab-
     breviation, word, symbol, slogan, sign or any
     combinations or variations    thereof,  which ln any
     manner whatsoever tend8 or 3.0 likely to cnate
     any impression with the public or any mmber
     thereof that any person 1s qualified      W authorized
     to practice   engineering unless such person la duly
     licensed,   reglatered  under and praotlcing,,ln  ac-
     cordance with the provisions    of thir Act.
     (Bmphaeie added)
                                                              \
          Section 20 of Article  327la provides th&k?ertaln
p4r*om84hall be ex8mptfrom the provisions     of the TexaB En-
glnnrln(  Praotlce Act, but,euch examptlon carrleo with it the
proviso that ouch persons:
                                    -3333-
 .   ,.




Hon. Thomas C. Oreen, page 3 (C-691)


          I
               .are not represented or held out to
     the public as duly licensed and registered by
     the Board tflengage in the practice of engineer-
     ing. . . .

Also, In Subsections (g), (h), and (1) of Sect&m 20 of Article
3271a is found the language that:
           "
                *This exemption includes the use of
     job titles and personnel classifications by
     such persons not In connection with any offer
     of engineering services to the public, provid-
     ing that no name, title, or words are used which
     tend to convey the Impression that an unlicensed
     person $5 offering engineering services to the
     public.
          In construing the above provisions, It would be im-
portant to note certain language found In Section 1.1 of'Article
3271a which provides that:
           "In recognition of the vital impact which
     the rapid advance of knowledge of the mathematical,
     physical and engineering sciences  as applied in
     the practice  of engineering is having upon the
     lives, property, economy and security  of our
     people and the national defense, it is the Intent
     of the Legislature, in order to protect the public
     health, safety and welfare, that the privilege of
     practicing engineering be entrusted only to those
     persons duly licensed, registered and practicing
     under the provisions of this Act and that there
     be strict compliance with and enforcement of all
     the provisions of this Act D . .and all the pro-
     visions of this Act shall be liberally construed
     and applied to carry out such legislative intent.
     . . .
          In view of the foregoing provisions of Article 327la
of the Texas Engineering Practice Act, we are of the opinion that
It is a violation of Article 3271a for an Individual, not licensed
or registered by the Texas State Board of Registration for Pro-
fessional Engineers to practice engineering in the State of Texas,
to use, in connection with his name, such designations as "sales
engineer", 'moving engineer," "safety engineer," 'tax engineer"
or other similar designations making use of the word “engineer,”
or some derivative thereof, when used on stationery, building
directories, telephone directories, business cards, advertisements
or other means of communication to the public.

                        -3324-
Hon. Thomas C. Green, page 4 (c-691)


                     SUMMARY
          The use by an individual, in connection   withy
     his name, of such designations as 'sales engineer,"
     "moving engineer," "safety engineer,' "tax engineer,"
     or other similar designations making use of the~word
     "engineer," or some derivative thereof,   is a vlola-
     tion of Article 3271a, Vernon's Civil Statutes, when
     used on stationery, building directories, telephone
     directories, business cards, advertisements or other
     means of communication to the public, unless such
     individual has first been licensed or registered to
     practice engineering  In the State of Texas by the
     Texas State Board of Registration for Professional
     Rnglneers.
                            Very truly your8,




PB:mkh
APPROVED:
OPINXCN CONNITTEH
W. V. CIappert,Chairman
John Ranks
Wax4.0Oblrdo
John Reevea
J. C. Davie
APPROV8DNORTNNATl'ORNNY   QNNNRAL
B??: T. 8. Uright




                           -3325-